DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.


Response to Amendments
Receipt of Applicant’s Amendment filed on 9 May is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 2, 8, 9, 15, and 16. Claims 1-20 remain pending in the application. 


Response to Arguments
Applicant’s arguments, see pages 10-13, filed 5 May 2022, with respect to the previous rejection(s) of claim(s) 1 -20, under USC § 103 in light of the amendments made to the claims, have been fully considered but are unpersuasive.  
Applicant argues (pgs 10-11) that Mehus does not teach or suggest the claimed features, notably “determining that a dispensation monitor coupled to the receptacle requires calibration, comprising: obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle, the quantity of the substance passing through the dispensation monitor."
Applicant further argues that the calibrating method of Mehus utilizes “chemical product data that is received from an electronic label 22”, and (pg 11) that Mehus does not teach “calibration of a dispensation monitor based on "a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate".

Examiner respectfully disagrees, noting that although Mehus does teach obtaining threshold dispensation values from electronic label 22, nothing in Applicant’s claim set excludes this specific step.  In contrast, the current claim set (very broadly) requires “determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required”, and similar verbiage.  
There are no limitations in the current claim set as to how the “threshold quantity” is obtained.  The broadness of Applicant’s claim scope would therefore cover not only the determination via a label of a threshold quantity for calibration purposes as taught by Mehus, but also any other method, to include consulting a data table, manual calibration (wherein a “threshold quantity” is determined based on the user’s experience and expertise”).   Therefore, the limitation of “determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required” is anticipated by Mehus, and this portion of the rejection stands.
Examiner further notes that Applicant’s arguments with regard to the above limitations of “determining that a dispensation monitor coupled to the receptacle requires calibration, comprising: obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle, the quantity of the substance passing through the dispensation monitor" are additionally taught by Mehus, as expressly shown in previous Office Actions and in the sections below.
With regards to Applicant’s assertion that “Mehus does not teach “calibration of a dispensation monitor based on "a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate", Examiner notes that Applicant admits support for this limitation at para 39 of the specification.  At “Arguments”, pg 8, Applicant confirms “threshold can be selected based on a determination that the dispensation monitor is sufficiently accurate and need not be calibrated unless the threshold is exceeded." This "threshold" relates to sufficiency in accuracy and when exceeded is "insufficiently accurate."
Examiner maintains (as previously cited) that Mehus teaches:
-		“a measured dispensation value” (Col 9, lines 27-31).
-		an iterative process at Fig. 3 and Col 10, line 37- Col 11, line 20, which includes determining “dispense paramaters based on chemical product data” (Step 104), (and) checking “dispense thresholds” (Step 108) “to determine, whether there is any chemical product remaining and/or whether or not there is sufficient chemical product remaining to satisfy the dispense request. Col 10, lines 59-61)”.
- 	“automatic calibration” of dispenser 31 via the procedure at Col 7, lines 30-34.  This procedure includes the calibration of dispenser 31 through adjustment of one or more variables.
	Therefore, Mehus continues to read upon Applicant’s amended claims (to include new limitations drawn to the general determination that dispensation monitor is insufficiently accurate and correcting inaccuracies through adjustment of the dispensation monitor), and the rejections stand.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-14, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehus (US 9,051,163), in view of Sims (US 2018/0177945), and alternatively, in view of Donner (US 2016/0005668)
	Regarding claim 1, Mehus  (US 9,051,163 B2) discloses a computer-implemented method comprising:
	 generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle (See citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 alone”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
	determining that a dispensation monitor coupled to the receptacle requires calibration based on a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate (Claim 1, and see citations below), comprising:
	obtaining dispensation data (Claim 1, and Fig 4, Items 31A-31N, 18, 12, 42A-N, and 40, Col 12, lines 12-15 and Col 12, line 45- Col 13, line 22) from the dispensation monitor (controller 32), 
	the dispensation data including the measured dispensation value (42A-N), 
	wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“Dispenser data 42A-42N may also include calibration parameters that control the amount of chemical product or diluent dispensed” per Col 13, lines 6-8), 
	the quantity of the substance passing through the dispensation monitor (Claim 1, and Fig 4 and the above citations describe a method of monitoring dispensing data 42A-N transmitted from dispensers 31A-31N via network 12 to analysis computer 50 and eventually stored in database 12).
	Further regarding Claim 1,  Mehus  further teaches calibrating the dispenser (Fig 3, Items 31 and 32, and Col 5, lines 20-24, col. 9, lines 1-11 and Col 13, lines 6-10) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (Col. 5, lines 44-end).  
	Mehus further teaches ensuring that the dispensation monitor is sufficiently accurate (Col 3, lines 55-57), and therefore additionally teaches correcting a situation wherein the dispensation monitor is “insufficiently accurate”;
	For the sake of clarity to the record, Examiner interprets Applicant’s amended phrase of “…and that the dispensation monitor is insufficiently accurate” as meaning the dispensation monitor checks to see if the instant values of predetermined data parameters related to dispensing exceeds a predetermined threshold.
	However, Mehus  does not disclose expressly the calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity.
	Examiner notes that Applicant’s disclosure mentions the phrases “calculating a second difference between the reference dispensation value and the measured dispensation value” and  “determining that the second difference exceeds a threshold” (see Specification, paragraphs 3 and 37-39), but does not specifically state what the “difference” is with regards to a “reference dispensation value” and a “measured dispensation value” (interpreted per the Specification as “weight” and “flow rate, respectively).  In other words, the disclosure does not specifically disclose a relationship between weight and flow rate, nor define what does or does not constitute a “threshold” when comparing the two parameters.  Instead, Applicant merely states that measured dispensation values are calculated using “known relationships” (para 37).  
	Sims teaches calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...”, and paras 178-179, wherein flow rates are calculated and discrepancies are measured);  and determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”, and para 178-179, wherein “the central processor can adjust the flow control mechanism so that the flow rate approaches the desired flow rate”).
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 1,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54 and para 33)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56); and that the dispensation monitor is insufficiently accurate (para 33); and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	The advantages of Donner’s teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Donner’s teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
 
	Regarding Claim 2, Mehus as modified above teaches a computer-implemented method wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11) to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity (Sims, para 8, “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition”).
	Further regarding Claim 2,  the phrase “to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity” is a statement of intended use, and not given patentable weight (see MPEP 2114).
	Regarding Claim 3, Mehus as modified above teaches a computer-implemented method wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 6, Mehus as modified by Sims teaches the claimed invention as explained above, to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 6,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, wherein the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Regarding Claim 7, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation, and a “shutter”.  Mehus additionally teaches the shutter (being) configured to transition from the open state to the closed state when the measured dispensation value exceeds the second threshold (Col7, lines 58-66, wherein dispensation is stopped if the threshold requirement is not met).
Regarding Claim 8, Mehus discloses a system comprising:  
	a processor (Item 32 and Col 5, lines 9-19); and a memory (item 36 and Col 5, lines 35-37) in communication with the processor (Col 5, lines 35-37), the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (Col 5, lines 35-37, “all necessary programming and data required for controller 32 to oversee operation…”), the method comprising: 
generating a reference dispensation value corresponding to a weighed quantity of a substance dispensed from a receptacle (see citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
determining that a dispensation monitor coupled to the receptacle requires calibration based on a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate (see citations below), comprising:
	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), from a flow sensor of the dispensation monitor (dispenser 31 measures flow per Col 3, lines 55-58), the dispensation data including the measured dispensation value (col. 9, lines 27-35), 
	wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing cycle” col. 9, lines 27-35), the quantity of the substance passing through the dispensation monitor (col. 3, lines 59-61).
	
	Further regarding Claim 8,  Mehus further teaches calibrating the dispenser (col. 9, lines 1-11) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (col. 5, lines 44-end).  
	Mehus further teaches ensuring that the dispensation monitor is sufficiently accurate (Col 3, lines 55-57), and therefore additionally teaches correcting a situation wherein the dispensation monitor is “insufficiently accurate”;
	For the sake of clarity to the record, Examiner interprets Applicant’s amended phrase of “…and that the dispensation monitor is insufficiently accurate” as meaning the dispensation monitor checks to see if the instant values of predetermined data parameters related to dispensing exceeds a predetermined threshold.
	However, Mehus  does not disclose expressly the calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold.  	
	Sims, however, teaches calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...” and para 11, “); determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”)
	Please refer to Examiner’s prior art rationale as presented in the section titled “Response to Arguments” of the previous Office Action, and in Claim 1 above concerning Examiner’s reliance on Sims as prior art applied with broadest reasonable interpretation.
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 8,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56) and that the dispensation monitor is insufficiently accurate; and
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).
	The advantages of Donner’s teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Donner’s teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.

	Regarding Claim 9, Mehus as modified above teaches a system wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11) to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity (Sims, para 8, “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition”).
	Further regarding Claim 9,  the phrase “to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity” is a statement of intended use, and not given patentable weight (see MPEP 2114).
 	Regarding Claim 10, Mehus as modified above teaches a system wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 13, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 13,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).

Regarding Claim 14, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation, and a “shutter”.  Mehus additionally teaches the shutter (being) configured to transition from the open state to the closed state when the measured dispensation value exceeds the second threshold (Col7, lines 58-66, wherein dispensation is stopped if the threshold requirement is not met).
	Regarding Claim 15,  Mehus discloses a computer program product comprising:
	a computer readable storage medium (item 36 and Col 5, lines 35-37) having program instructions embodied therewith (Col 5, lines 35-37, “all necessary programming and data required for controller 32 to oversee operation…”), wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (Item 32 and Col 5, lines 9-19) to cause the processor to perform a method (Col 5, lines 35-37), the method comprising: 
	generating a reference dispensation value corresponding to a weighed quantity of a substance that is dispensed from a receptacle (see citations below), comprising:
	obtaining a first weight measurement of the receptacle (“weight of product container 20 along”; col. 9, lines 1-11); obtaining a second weight measurement of the receptacle (“weight of the chemical product and the container”; col. 9, lines 1-11); and 
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in the reference dispensation value (“identifying information” col. 9, lines 1-11); 
	determining that a dispensation monitor coupled to the receptacle requires calibration based on a determination that a measured dispensation value indicates that the dispensation monitor is insufficiently accurate (see citations below), comprising:
	obtaining dispensation data (“dispensing information 80”; col. 9, lines 27-35), from the dispensation monitor, the dispensation data including the measured dispensation value (col. 9, lines 27-35), wherein the measured dispensation value corresponds to a quantity of the substance dispensed from the receptacle (“product dispensed during each dispensing cycle” col. 9, lines 27-35), 
	the quantity of the substance passing through the dispensation monitor (col. 3, lines 59-61).
	wherein the dispensation data (Col 5, lines 50-68 and Item 42A and Col 11, lines 45 to Col 13, line 44) includes flow rates (Col 13, line 2), quantities of the substance dispensed from the receptacle (Col 5, lines 53-54), and/or times for when the substance was dispensed Col 5, lines 60-66).
	Further regarding Claim 15,  Mehus  further teaches calibrating the dispenser (col. 9, lines 1-11) and further teaches the controller automatically determining one or more dispense parameters and adjusting the dispensation monitor in response to calculating that certain thresholds are exceeded (col. 5, lines 44-end).  
	Mehus further teaches ensuring that the dispensation monitor is sufficiently accurate (Col 3, lines 55-57), and therefore additionally teaches correcting a situation wherein the dispensation monitor is “insufficiently accurate”;
	For the sake of clarity to the record, Examiner interprets Applicant’s amended phrase of “…and that the dispensation monitor is insufficiently accurate” as meaning the dispensation monitor checks to see if the instant values of predetermined data parameters related to dispensing exceeds a predetermined threshold.
	However, Mehus  does not disclose expressly the calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value; determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold.  
	Sims, however, teaches calibration steps including calculating a second difference between the reference dispensation value and the measured dispensation value (para 6, “…process for estimating a flow rate based on the weight measurements...” and para 11, “); determining that the second difference exceeds a threshold; and adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold (para 11, “…controlling, using a flow control mechanism, a flow of fluid into the outlet channel based on the weight signal from the weight sensor and on the flow-rate signal from the drop counting sensor.”)
	Please refer to Examiner’s prior art rationale as presented in the section titled “Response to Arguments” and in Claim 1 above concerning Examiner’s reliance on Sims as prior art applied with broadest reasonable interpretation.
	The advantages of Sims’ teachings include the ability to control the flow rate of a fluid through an outlet channel and perform operations via the transmission of a control signal.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sims’ teachings to Mehus’s disclosures by adding the weight sensor, and drop counting (e.g., “flow rate sensor”) and known methods for comparing the resulting data in order to gain the advantages of fluid flow rate control via the transmission of a control signal.
	Further regarding Claim 15,  in the interests of compact prosecution, Examiner additionally notes that Donner also teaches: 
 	calculating a second difference between the reference dispensation value and the measured dispensation value (para 20, teaching control 40 and liquid flow meter 32a in nozzle 16, and para 21, see step 54)
	determining that the second difference exceeds a threshold quantity of the substance indicating that the calibration is required (para 21, see Step 56); and that the dispensation monitor is insufficiently accurate; and	
	adjusting the dispensation monitor in response to determining that the second difference exceeds the threshold quantity (para 21, see Step 58).

	Regarding Claim 16, Mehus as modified above teaches a system wherein adjusting the dispensation monitor comprises changing a correlation between the measured dispensation value and the reference dispensation value (Sims, para 11) to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity (Sims, para 8, “The operations further include computing a second estimate of the flow rate of the fluid based on the weight signal, and transmitting a control signal to the flow control mechanism to adjust the flow rate of the fluid responsive to determining that a difference between the first estimate and the second estimate exceeds a threshold condition”).
	Further regarding Claim 16,  the phrase “to reduce a difference between the reference dispensation value and the measured dispensation value to below the threshold quantity” is a statement of intended use, and not given patentable weight (see MPEP 2114).
	Regarding Claim 17, Mehus as modified above teaches a system wherein the dispensation monitor comprises a flow sensor (Mehus, Col 3, line 60, wherein Dispenser 31 contains a flow meter), the flow sensor configured to measure a flow rate of the quantity of the substance passing through the dispensation monitor (Sims, entire invention); the measured dispensation value is based, at least in part, on the flow rate (Sims, entire invention).
Regarding Claim 20, Mehus as modified by Sims teaches the claimed invention as explained above to include a “dispensation monitor” that is inherently opened and closed as a part of normal operation.  
Mehus additionally teaches the inclusion of a “shutter” (Col 7, lines 35-41, “valve”), 
the shutter is configured transition between an open state and a closed state (Col 7, lines 35-41, wherein the opening and closing of a valve is disclosed under the control of controller 32);
in the open state, the shutter allows the substance to dispense from the receptacle (Col 7, lines 35-41, wherein the opening of the valve is for fluid dispensation purposes); and 
in the closed state , the shutter inhibits the substance from dispensing from the receptacle (Col 7, lines 35-41, wherein the closing of the valve is for fluid dispensation prevention purposes).
Further regarding Claim 20,  Mehus additionally teaches a method wherein based on determining that the second difference exceeds a second threshold quantity, transmitting a notice to a user of a manual dispenser to stop dispensing the substance from the receptacle, wherein the second threshold quantity indicating the quantity of the substance dispensed exceeds the recommended quantity (Col 11, lines 1-4, and Examiner’s rationale concerning product thresholds presented above in the section titled “Response to Arguments”).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehus as modified by Sims/Donner, and in further view of Hollister (US 2017/0275146)
Regarding Claims 4, 11, and 18,  Mehus as modified by Sims/Donner above is silent on a computer-implemented method wherein the dispensation monitor includes a temperature sensor, the temperature sensor configured to measure a temperature of an environment in which the receptacle is located.
Hollister, however, teaches a computer-implemented method wherein the dispensation monitor includes a temperature sensor (60), the temperature sensor configured to measure a temperature of an environment in which the receptacle is located (para 53).
Regarding Claims 5, 12, and 19, Mehus as modified by Sims/Donner above is silent on a computer program product wherein the dispensation monitor includes a humidity sensor, the humidity sensor configured to measure a humidity of an environment in which the receptacle is located.
Hollister, however, teaches a computer program product wherein the dispensation monitor includes a humidity sensor (62), the humidity sensor configured to measure a humidity of an environment in which the receptacle is located (para 53).
The advantages of Hollister's teachings include helping the operator ensure the preservation of contents to be dispensed by monitoring temperature and humidity (and even controlling these parameters through refrigeration, if so desired).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hollister’s teachings to Mehus' modified disclosures by adding temperature and humidity sensors into the enclosed spaces of Mehus in gain the advantages of ensuring the preservation of the dispensed contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-	Kamen (US 4,778,450) discloses a computer-implemented method, system, and program product capable of:
	obtaining a first weight measurement of a receptacle; obtaining a second weight measurement of the receptacle;
	calculating a first difference between the first weight measurement and the second weight measurement, resulting in a reference dispensation value;
	obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of a substance dispensed from the receptacle, the quantity of the substance passing through a dispensation monitor coupled to the receptacle;
	obtaining dispensation data, the dispensation data including a measured dispensation value, wherein the measured dispensation value corresponds to a quantity of a substance dispensed from the receptacle, the quantity of the substance passing through a dispensation monitor coupled to the receptacle.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753